PER CURIAM.
Appellant and Appellee were formerly husband and wife. Their marriage was dissolved in 1994, and Appellant was ordered to pay child support based upon net income of $5,912 per month. Appellant subsequently filed a petition to modify and reduce the amount of child support. He alleged a signif*569icant decrease in income from his business, a bar known as “Tim’bers”, wholly owned by him. Appellant seeks review of the trial court’s order denying him relief, which was based upon imputation of income and the availability of assets sufficient to generate significant income. We affirm.
While we disapprove of the amount of income imputed to Appellant, we nevertheless find that the trial court correctly found that Appellant continued to have sufficient assets and actual income to pay the amount of child support previously ordered. In particular, the trial court noted Appellant’s ownership of an unencumbered waterfront beach home, having a fair market value of $350,000.
Accordingly, the order of the trial court is AFFIRMED.
WEBSTER and LAWRENCE, JJ., and SHIVERS, DOUGLASS B., Senior Judge, concur.